DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to receiving orders, generating a stack building plan, obtaining routs for delivering the orders and generating a load design, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and a machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 11 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: 
receiving orders from physical stores for fulfillment from a distribution center, each of the orders comprising a set of items and a requested delivery date; 
generating a stack building plan for each of the orders using simulated annealing; 
obtaining routes for delivering the orders in trailers from the distribution center to the physical stores based at least in part on the stack building plan; and 
generating a load design for each of the routes to deliver in a trailer of the trailers a load for one or more of the orders, such that floor spot assignments for stacks for each of the one or more of the orders in the load carried by trailer satisfy sequence-of-delivery constraints and center-of-gravity constraints.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and certain methods of organizing human activity performed by generic computer components. That is, other than reciting “one or more processors” and “one or more non-transitory computer-readable media” nothing in the claim element precludes the step from practically being a performed in the mind or a method of organized human activity. For example, but for the “one or more processors” and “one or more non-transitory computer-readable media” language, “receiving orders from physical stores for fulfillment from a distribution center, each of the orders comprising a set of items and a requested delivery date;  obtaining routes for delivering the orders in trailers from the distribution center to the physical stores based at least in part on the stack building plan” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “generating a stack building plan for each of the orders using simulated annealing; generating a load design for each of the routes to deliver in a trailer of the trailers a load for one or more of the orders, such that floor spot assignments for stacks for each of the one or more of the orders in the load carried by trailer satisfy sequence-of-delivery constraints and center-of-gravity constraints” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – “one or more processors” and “one or more non-transitory computer-readable media”.  The “one or more processors” and “one or more non-transitory computer-readable media” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere 
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“one or more processors” and 
“one or more non-transitory computer-readable media”.  
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) , the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0065262 A1 to Gottlieb et al. (“Gottlieb”) in view of et al. (“Rutt”) and United States Patent Application Publication No. 2008/0312991 A1 to Bharadwaj et al. (“Bharadwaj”).

As per claims 1 and 11, the claimed subject matter that is met by Gottlieb includes:
a system comprising (Gottlieb: ¶¶ 0039-0041): 
one or more processors (Gottlieb: ¶ 0039); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform (Gottlieb: ¶ 0039): 
receiving orders from physical stores for fulfillment from a distribution center, each of the orders comprising a set of items (Gottlieb: ¶¶ 0019 and 0020); 
generating a plan for each of the orders using simulated annealing (Gottlieb: ¶¶ 0040 and 0041); 
obtaining routes for delivering the orders in trailers from the distribution center to the physical stores based at least in part on the plan (Gottlieb: ¶¶ 0021 and 0023); and 
generating a load design for each of the routes to deliver in a trailer of the trailers a load for one or more of the orders (Gottlieb: ¶¶ 0022 and 0032).
Gottlieb fails to specifically teach 1.) a requested delivery date, 2.) stack building plan and 3.) such that floor spot assignments for stacks for each of the one or more of the orders in the load carried by the trailer satisfy sequence-of-delivery constraints and center-of-gravity constraints. The Examiner provides Rutt to teach and disclose claimed features 2 and 3.
The claimed subject matter that is met by Rutt includes:

generating a load design for each of the routes to deliver in a trailer of the trailers a load for one or more of the orders, such that floor spot assignments for stacks for each of the one or more of the orders in the load carried by the trailer satisfy sequence-of-delivery constraints and center-of-gravity constraints (Rutt: ¶ 0026)
Gottlieb teaches a system and method for generating load designs. Rutt teaches a comparable system and method for generating load designs that was improved in the same way as the claimed invention. Rutt offers the embodiment of a stack building plan and floor spot assignments for stacks for each of the one or more of the orders in the load carried by the trailer satisfy sequence-of-delivery constraints and center-of-gravity constraints. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the stack building plan and the specific constraints as disclosed by Rutt to the system and method for generating load designs as taught by Gottlieb for the predicted result of improved systems and methods for generating load designs. No additional findings are seen to be necessary. 
Gottlieb and Rutt fail to specifically teach 1.) a requested delivery date. The Examiner provides Bharadwaj to teach and disclose claimed feature 1.
The claimed subject matter that is met by Bharadwaj includes:
a requested delivery date (Bharadwaj: ¶ 0214)
Gottlieb and Rutt teach systems and methods for generating load designs. Bharadwaj teaches a comparable system and method for generating load designs that was improved in the same way as the claimed invention. Bharadwaj offers the embodiment of a requested 

As per claims 2 and 12, the claimed subject matter that is met by Gottlieb, Rutt and Bharadwaj includes:
wherein an order filling date is determined for each of the orders based at least in part on the requested delivery date of each respective one of the orders (Bharadwaj: ¶ 0214). 
The motivation for combining the teachings of Gottlieb, Rutt and Bharadwaj are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 3 and 13, the claimed subject matter that is met by Gottlieb, Rutt and Bharadwaj includes:
wherein generating the stack building plan for each of the orders using simulated annealing comprises, for each of the orders: determining the stack building plan for the order using simulated annealing to minimize a quantity of stacks to be built from pallets for the items in the order subject to a stack height limit, pallet stacking rules, and temperate range rules (Gottlieb: ¶¶ 0022 and 0045 and Rutt: ¶ 0026).
The motivation for combining the teachings of Gottlieb, Rutt and Bharadwaj are discussed in the rejection of claims 1 and 11, and are incorporated herein.
4 and 14, the claimed subject matter that is met by Gottlieb, Rutt and Bharadwaj includes:
wherein the routes for the trailers are obtained using simulated annealing based at least in part on the stack building plan to determine routes that minimize distances subject to a weight constraint for each of the trailers and a floor spot capacity for each of the trailers (Gottlieb: ¶¶ 0022 and 0045 and Rutt: ¶ 0026).
The motivation for combining the teachings of Gottlieb, Rutt and Bharadwaj are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 6 and 16, the claimed subject matter that is met by Gottlieb, Rutt and Bharadwaj includes:
wherein the routes comprise the sequence-of-delivery constraints (Rutt: ¶ 0026).
The motivation for combining the teachings of Gottlieb, Rutt and Bharadwaj are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 7 and 17, the claimed subject matter that is met by Gottlieb, Rutt and Bharadwaj includes:
wherein the routes comprise a driving schedule generated subject to rest constraints (Gottlieb: ¶ 0023).
The motivation for combining the teachings of Gottlieb, Rutt and Bharadwaj are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 8 and 18, the claimed subject matter that is met by Gottlieb, Rutt and Bharadwaj includes:

The motivation for combining the teachings of Gottlieb, Rutt and Bharadwaj are discussed in the rejection of claims 1 and 11, and are incorporated herein.
As per claims 9 and 19, the claimed subject matter that is met by Gottlieb, Rutt and Bharadwaj includes:
wherein, when the trailer is a dry trailer, the floor spot assignments for the stacks are assigned based at least in part on a quantity of the one or more of the orders in the load, such that: when the quantity of the one or more of the orders in the load is equal to one, the floor spot assignments place the stacks that are heaviest in a middle of the trailer; when the quantity of the one or more of the orders in the load is equal to two, the floor spot assignments place the stacks associated with a first stop in descending weight order and place the stacks associated with a last stop in ascending weight order; and when the quantity of the one or more of the orders in the load is equal to three, the floor spot assignments place the stacks associated with a first stop in descending weight order, place the stacks associated with a second stop that are heaviest in a middle of the trailer, and place the stacks associated with a last stop in ascending weight order (Gottlieb: 0044 and  Rutt: ¶ 0039).
The motivation for combining the teachings of Gottlieb, Rutt and Bharadwaj are discussed in the rejection of claims 1 and 11, and are incorporated herein.

10 and 20, the claimed subject matter that is met by Gottlieb, Rutt and Bharadwaj includes:
wherein, when the trailer is a tri-temp trailer, the floor spot assignments for the stacks are determined based at least in part on a quantity of different temperature ranges associated with the one or more of the orders in the load (Gottlieb: ¶ 0022).
The motivation for combining the teachings of Gottlieb, Rutt and Bharadwaj are discussed in the rejection of claims 1 and 11, and are incorporated herein.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of Rutt and Bharadwaj as applied in claims 1 and 11, and further in view of United States Patent Application Publication No. 2002/0178074 A1 to Bloom (“Bloom”).
As per claims 5 and 15, Gottlieb, Rutt and Bharadwaj fail to specifically teach wherein the routes split an order of the orders across two of the trailers when a quantity of stacks in the order exceeds a floor spot capacity for one of the trailers. The Examiner provides Bharadwaj to teach and disclose this claimed feature.
The claimed subject matter that is met by Bloom includes:

Gottlieb, Rutt and  Bharadwaj teach systems and methods for generating load designs. Bloom teaches a comparable system and method for generating load designs that was improved in the same way as the claimed invention. Bloom offers the embodiment of wherein the routes split an order of the orders across two of the trailers when a quantity of stacks in the order exceeds a floor spot capacity for one of the trailers. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of splitting an order as disclosed by Bloom to the systems and methods for generating load designs as taught by Gottlieb, Rutt and Bharadwaj for the predicted result of improved systems and methods for generating load designs. No additional findings are seen to be necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/A. Hunter Wilder/Primary Examiner, Art Unit 3627